Citation Nr: 0632823	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  01-03 737A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty for more than 20 years, 
including the period from August 1966 until his retirement in 
October 1972.

By rating decision dated in January 1989, the Milwaukee, 
Wisconsin, Regional Office (RO) denied the veteran's claims 
for service connection for a psychiatric disability and for a 
stomach disability.  He was notified of this decision and of 
his right to appeal by a letter dated in February 1989, but a 
timely appeal was not received.  He subsequently sought to 
reopen his claims, but the RO concluded, in an April 2000 
rating action, that new and material evidence had not been 
submitted, and the claims for service connection for a 
psychiatric disability and a stomach disorder remained 
denied.  This case was previously before the Board in August 
2004, at which time the Board determined that new and 
material evidence had been received to reopen the claims, and 
remanded the reopened claims for additional development of 
the record and adjudication on the basis of the entire 
evidence of record.  As the requested actions have been 
accomplished, the case is again before the Board for 
appellate consideration.  

The Board notes that the veteran's claims folder was 
transferred to the Lincoln, Nebraska RO during his appeal.

The veteran indicated on a substantive appeal dated in 
September 2002 that he wanted to testify at a hearing before 
a Veterans Law Judge.  He withdrew this request in June 2003.


FINDINGS OF FACT

1.  The veteran's in-service psychiatric complaints were 
acute and transitory and resolved without residual 
disability.

2.  A chronic psychiatric disability, if present, has not 
been demonstrated by competent medical evidence to be related 
to service.

3.  A chronic stomach disability, if present, was not shown 
during service or for many years thereafter, and there is no 
competent medical evidence to relate it to any incident of 
service.


CONCLUSIONS OF LAW

1.  A psychiatric disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(b) (2005).

2.  A stomach disorder was not incurred in or aggravated by 
active service, nor may an ulcer be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 
3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
must ensure that VA has met its responsibilities in the 
development of this case.  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  In this case, the Court held that the VCAA 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

The Board finds that VA satisfied its duty to notify by means 
of a July 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of his and VA's respective duties for obtaining 
evidence.  He was also asked to provide pertinent evidence in 
his possession to VA.

The appellant was not provided notice that a disability 
rating and an effective date would be assigned in the event 
of an award of any benefit sought.  Despite the inadequate 
notice provided to the appellant on these elements, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  In that regard, as the Board 
concludes below that the preponderance of the evidence is 
against the appellant's claims for service connection for a 
psychiatric disability and for a stomach disorder, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice was provided to the appellant after the initial 
adjudication of the claims for service connection, the issues 
were readjudicated thereafter, and the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of the claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private and VA treatment 
records, and the reports of VA examinations.  The appellant 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the appellant's 
statements and concludes that he has not identified further 
evidence not already of record that could be obtained.  The 
Board has also reviewed the medical records for references to 
additional treatment reports not of record.  The Board finds 
nothing to suggest that there is any outstanding evidence 
with respect to the appellant's claims.  Based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the appellant in developing the facts pertinent to the 
claims.  Essentially, all available evidence that could 
substantiate each claim has been obtained.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The relevant evidence will be summarized 
where appropriate, and the Board's analysis will focus on 
what the evidence shows, or does not show, in support of the 
claim.

Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Psychiatric disability 

The evidence supporting the veteran's claim includes the 
service medical records and some post-service medical 
records.  The service medical records show that the veteran 
was seen on several occasions for complaints of anxiety.  He 
was hospitalized in May 1969 for a psychiatric evaluation.  
He reported increasing nervousness, worrying and insomnia.  
He related this to worrying about the performance of his 
work, as well as his financial and family situation.  
Approximately one week prior to the hospitalization, the 
veteran suffered an electrical shock, and asserted that his 
nervousness had increased since that incident.  He also 
reported some feelings of depression.  Following a mental 
status evaluation, the impression was anxiety reaction, 
recovered.  The examiner noted that there appeared to have 
been some depressive tendency in the veteran's recent 
reaction.  He added that the veteran appeared to be fully fit 
to return to duty, and psychiatric treatment was not 
essential.  

In August 1969, it was reported that the veteran had shown 
only minimal response to medication for his psychiatric 
symptoms.  The veteran indicated that he had headaches and 
trouble sleeping in November 1970, and the impression was 
anxiety reaction.  Medication was prescribed.  

Private medical records show that the veteran reported 
problems with anxiety in April 1985.  A private physician 
reported in April 1989 that the veteran had been on 
medication for anxiety since 1985. 

In addition, the Board notes that on a VA psychiatric 
examination in November 1988, the veteran related that he had 
more anxiety and trouble with his memory for a week or two 
following the incident in which he received an electrical 
shock, but that this gradually improved.  The examiner noted 
that the veteran had mild tension.  

Finally, VA outpatient treatment records reveal that, over 
the years, the veteran has reported complaints of anxiety on 
various occasions, including in 1999.

The evidence against the veteran's claim consists of the 
service medical records and post-service medical records.  
Although it is true, as noted above, that the veteran was 
hospitalized for a psychiatric evaluation during service, it 
was indicated at the time of his discharge from the hospital 
that he had recovered.  It is also significant to point out 
that there is no indication of any complaints or treatment 
for a psychiatric disability for more than ten years 
following the veteran's retirement from service.  It must 
also be emphasized that following the VA psychiatric 
examination in November 1988, the examiner concluded that 
there was no evidence of any mental illness.  

In sum, while the veteran has continued to express complaints 
of anxiety, the fact remains that there is no competent 
medical evidence that links any current psychiatric 
disability to service.  The veteran's statements to that 
effect have no probative value.  Since the veteran is not a 
medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
accordingly, that the medical findings on examination are of 
greater probative value than the veteran's statements 
concerning the etiology or existence of a psychiatric 
disability.  Thus, the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disability.

B.  Stomach disorder 

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
ulcer disease becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

The evidence supporting the veteran's claim consists of some 
service medical records and post-service medical records.  
The service medical records establish that the veteran was 
seen on several occasions for complaints involving the 
stomach.  Gastroenteritis was reported in October 1972 
following his complaints of stomach pain over both lower 
quadrants.  

Private medical records show that the veteran was 
hospitalized in April 1986 for chest and epigastric pain, 
probably secondary to gastrointestinal bleeding, site 
undetermined.  He was seen on an outpatient basis later in 
April 1986, and it was reported that he was on medication, 
and that his upper abdominal pain had cleared.  The 
assessment was probably peptic ulcer disease, not 
demonstrated on upper gastrointestinal series.  

A VA general medical examination in November 1988 noted that 
the veteran reported that he had complaints of epigastric 
burning pain in 1985, and that he had been seen by a private 
physician who advised him he had gastritis.  The veteran 
related during the examination that he thought his symptoms 
in service were similar to those he had in 1985.  Following 
an examination, the diagnosis was history of gastritis, 
diagnosed by a private physician, and that the veteran might 
have had similar symptoms in service.  The examiner added 
that the veteran had minimal symptoms at that time.  
Additional private and VA medical records show the veteran 
has been seen for complaints of abdominal pain, with 
diagnoses including possible diverticulitis and possible 
gastroesophageal reflux disease.

The evidence against the veteran's claim includes the service 
medical records.  In this regard, the Board notes that when 
the veteran was seen in June 1971, an examination of the 
abdomen demonstrated no tenderness or organomegaly.  While 
gastritis was noted in October 1972, on the retirement 
examination later that month, other than a bulge in the right 
inguinal canal, there were no abnormal findings pertaining to 
the stomach.  

The Board acknowledges that the veteran has sought treatment 
for abdominal complaints following service.  The fact 
remains, however, that there is no clinical evidence of any 
complaints or treatment for a stomach condition for many 
years following service.  While there are some references in 
the record to the presence of an ulcer, it must be observed 
that, if present, an ulcer was not documented during service 
or for many years thereafter.  The only evidence linking any 
current stomach disorder to service consists of the veteran's 
statements.  There is no competent medical evidence showing 
that any stomach disability is related to service.  The Board 
concludes that the absence of any findings of a stomach 
disorder for more than ten years following service, is of 
greater probative value than the veteran's allegations 
regarding the onset of any current stomach disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
stomach disability.

Additional considerations

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2005).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)  38 C.F.R. § 3.655(b) 
(2005).

The Board notes that pursuant to its August 2004 remand, the 
veteran was scheduled for an examination to ascertain the 
existence and etiology of any current psychiatric or stomach 
disability.  While an examination was scheduled, the record 
reflects the fact that the veteran contacted the VA to cancel 
the appointment.  In Wood v. Derwinski, 1 Vet. App 190 
(1991), the Court noted that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  In this case, the veteran voluntarily 
declined to report for a VA examination that might have 
assisted him in establishing his claim.  His failure to 
report for the VA examination provides a sufficient basis on 
which the claim may be denied.  See 38 C.F.R. § 3.655.


ORDER

Service connection for a psychiatric disability is denied.

Service connection for a stomach disorder is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


